
	
		II
		111th CONGRESS
		1st Session
		S. 1639
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Bingaman (for
			 himself, Ms. Snowe, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  extend certain energy-related tax provisions, and for other
		  purposes.
	
	
		1.Short
			 title; amendment of 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Expanding Industrial Energy
			 Efficiency Incentives Act of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment
				of 1986 Code; table of contents.
					Sec. 2. Modifications in credit for combined heat and power
				system property.
					Sec. 3. Motor energy efficiency improvement tax
				credit.
					Sec. 4. Credit for replacement of CFC refrigerant
				chiller.
					Sec. 5. Qualifying efficient industrial
				process water use project credit.
				
			2.Modifications in
			 credit for combined heat and power system property
			(a)Modification of
			 certain capacity limitationsSection 48(c)(3)(B) is
			 amended—
				(1)by striking
			 15 megawatts in clause (ii) and inserting 25
			 megawatts,
				(2)by striking
			 20,000 horsepower in clause (ii) and inserting 34,000
			 horsepower, and
				(3)by striking
			 clause (iii).
				(b)Nonapplication
			 of certain rulesSection 48(c)(3)(C) is amended by adding at the
			 end the following new clause:
				
					(iv)Nonapplication
				of certain rulesFor purposes of determining if the term
				combined heat and power system property includes technologies
				which generate electricity or mechanical power using back-pressure steam
				turbines in place of existing pressure-reducing valves or which make use of
				waste heat from industrial processes such as by using organic rankine,
				stirling, or kalina heat engine systems, subparagraph (A) shall be applied
				without regard to clause
				(ii).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Motor energy
			 efficiency improvement tax credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
				
					45R.Motor energy
				efficiency improvement tax credit
						(a)In
				generalFor purposes of section 38, the motor energy efficiency
				improvement tax credit determined under this section for the taxable year is an
				amount equal to $120 multiplied by the motor horsepower of an appliance,
				machine, or equipment—
							(1)manufactured in
				such taxable year by a manufacturer which incorporates an advanced motor system
				into a newly designed appliance, machine, or equipment or into a redesigned
				appliance, machine, or equipment which did not previously make use of the
				advanced motor system, or
							(2)placed back into
				service in such taxable year by an end user which upgrades an existing
				appliance, machine, or equipment with an advanced motor system.
							For any
				advanced motor system with a total horsepower of less than 10, such motor
				energy efficiency improvement tax credit is an amount which bears the same
				ratio to $120 as 1 horsepower bears to such total horsepower.(b)Advanced motor
				systemFor purposes of this section, the term advanced
				motor system means a motor and any required associated electronic
				control which—
							(1)offers variable
				or multiple speed operation, and
							(2)uses permanent
				magnet technology, electronically commutated motor technology, switched
				reluctance motor technology, or such other motor systems technologies as
				determined by the Secretary of Energy.
							(c)Aggregate per
				taxpayer limitation
							(1)In
				generalThe amount of the credit determined under this section
				for any taxpayer for any taxable year shall not exceed the excess (if any) of
				$2,000,000 over the aggregate credits allowed under this section with respect
				to such taxpayer for all prior taxable years.
							(2)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 taxpayer.
							(d)Special
				rules
							(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed.
							(2)No double
				benefitNo other credit shall be allowable under this chapter for
				property with respect to which a credit is allowed under this section.
							(3)Property used
				outside United States not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
							(e)ApplicationThis
				section shall not apply to property manufactured or placed back into service
				before the date which is 6 months after the date of the enactment of this
				section or after December 31,
				2013.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
					
						(36)the motor energy
				efficiency improvement tax credit determined under section
				45R.
						.
				(2)Section 1016(a)
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent
				provided in section
				45R(d)(1).
						.
				(3)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
					
						
							Sec. 45R. Motor energy
				efficiency improvement tax
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 manufactured or placed back into service after the date which is 6 months after
			 the date of the enactment of this Act.
			4.Credit for
			 replacement of CFC refrigerant chiller
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1, as
			 amended by this Act, is amended by adding at the end the following new
			 section:
				
					45S.CFC chiller
				replacement credit
						(a)In
				generalFor purposes of section 38, the CFC chiller replacement
				credit determined under this section for the taxable year is an amount equal
				to—
							(1)$150 multiplied
				by the tonnage rating of a CFC chiller replaced with a new efficient chiller
				that is placed in service by the taxpayer during the taxable year, plus
							(2)if all chilled
				water distribution pumps connected to the new efficient chiller include
				variable frequency drives, $100 multiplied by any tonnage downsizing.
							(b)CFC
				chillerFor purposes of this section, the term CFC
				chiller includes property which—
							(1)was installed
				after 1980 and before 1993,
							(2)utilizes
				chlorofluorocarbon refrigerant, and
							(3)until replaced by
				a new efficient chiller, has remained in operation and utilized for cooling a
				commercial building.
							(c)New efficient
				chillerFor purposes of this section, the term new
				efficient chiller includes a water-cooled chiller which is certified to
				meet efficiency standards effective on January 1, 2010, as defined in table
				6.8.1c in Addendum M to Standard 90.1–2007 of the American Society of Heating,
				Refrigerating, and Air Conditioning Engineers.
						(d)Tonnage
				downsizingFor purposes of this section, the term tonnage
				downsizing means the amount by which the tonnage rating of the CFC
				chiller exceeds the tonnage rating of the new efficient chiller.
						(e)Energy
				auditAs a condition of receiving a tax credit under this
				section, an energy audit shall be performed on the building prior to
				installation of the new efficient chiller, identifying cost-effective
				energy-saving measures, particularly measures that could contribute to chiller
				downsizing. The audit shall satisfy criteria that shall be issued by the
				Secretary of Energy.
						(f)Property used
				by tax-exempt entityIn the case of a CFC chiller replaced by a
				new efficient chiller the use of which is described in paragraph (3) or (4) of
				section 50(b), the person who sold such new efficient chiller to the entity
				shall be treated as the taxpayer that placed in service the new efficient
				chiller that replaced the CFC chiller, but only if such person clearly
				discloses to such entity in a document the amount of any credit allowable under
				subsection (a) and the person certifies to the Secretary that the person
				reduced the price the entity paid for such new efficient chiller by the entire
				amount of such credit.
						(g)TerminationThis
				section shall not apply to replacements made after December 31,
				2012.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b), as
			 amended by this Act, is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the CFC chiller
				replacement credit determined under section
				45S.
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by
			 this Act, is amended by adding at the end the following new item:
					
						
							Sec. 45S. CFC chiller
				replacement
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 replacements made after the date of the enactment of this Act.
			5.Qualifying
			 efficient industrial process water use project credit
			(a)In
			 generalSection 46 is amended by striking and at
			 the end of paragraph (4), by striking the period at the end of paragraph (5),
			 and by adding at the end the following new paragraph:
				
					(6)the qualifying
				efficient industrial process water use project
				credit.
					.
			(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 48C the following new section:
				
					48D.Qualifying
				efficient industrial process water use project credit
						(a)In
				general
							(1)Allowance of
				creditFor purposes of section 46, the qualifying efficient
				industrial process water use project credit for any taxable year is an amount
				equal to the applicable percentage of the qualified investment for such taxable
				year with respect to any qualifying efficient industrial process water use
				project of the taxpayer.
							(2)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
								(A)10 percent in the
				case of a qualifying efficient industrial process water use project which
				achieves a net energy consumption of less than 3,000 kilowatt hours per million
				gallons of water, and is placed in service before January 1, 2013,
								(B)20 percent in the
				case of a qualifying efficient industrial process water use project which
				achieves a net energy consumption of less than 2,000 kilowatt hours per million
				gallons of water, and
								(C)30 percent in the
				case of a qualifying efficient industrial process water use project which
				achieves a net energy consumption of less than 1,000 kilowatt hours per million
				gallons of water.
								(b)Qualified
				investment
							(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying efficient
				industrial process water use project.
							(2)ExceptionsSuch
				term shall not include any portion of the basis related to—
								(A)permitting,
								(B)land acquisition,
				or
								(C)infrastructure
				associated with sourcing or water discharge.
								(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
							(4)Special rule
				for subsidized energy financingRules similar to the rules of
				section 48(a)(4) (without regard to subparagraph (D) thereof) shall apply for
				purposes of this section.
							(5)LimitationThe
				amount which is treated for all taxable years with respect to any qualifying
				efficient industrial process water use project with respect to any site shall
				not exceed $10,000,000.
							(c)Definitions
							(1)Qualifying
				efficient industrial process water use projectThe term
				qualifying efficient industrial process water use project means,
				with respect to any site, a project—
								(A)which replaces or
				modifies a system for the use of water or steam in the production of goods in
				the trade or business of manufacturing (including any system for the use of
				water derived from blow-down from cooling towers and steam systems in the
				generation of electric power at a site also used for the production of goods in
				the trade or business of manufacturing), and
								(B)which is designed
				to achieve—
									(i)a
				reduction of not less than 20 percent in water withdrawal and a reduction of
				not less than 10 percent of water discharge when compared to the existing water
				use at the site, or
									(ii)a reduction of
				not less than 10 percent in water withdrawal and a reduction of not less than
				20 percent of water discharge when compared to the existing water use at the
				site.
									(2)Eligible
				propertyThe term eligible property means any
				property—
								(A)which is part of
				a qualifying efficient industrial process water use project and which is
				necessary for the reduction in withdrawals or discharge described in paragraph
				(1)(B),
								(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(3)Net energy
				consumptionThe term net energy consumption means
				the energy consumed, both on-site and off-site, with respect to the water
				described in paragraph (1)(A). Net energy consumption shall be normalized per
				unit of industrial output and measured under rules and procedures established
				by the Secretary, in consultation with the Administrator of the Environmental
				Protection Agency.
							(4)Water
				dischargeThe term water discharge means all water
				leaving the site via permitted or unpermitted surface water discharges,
				discharges to publicly owned treatment works, and shallow- or deep-injection
				(whether on-site or off-site).
							(5)Water
				withdrawalThe term water withdrawal means all water
				taken for use at the site from on-site ground and surface water sources
				together with any water supplied to the site by a public water system.
							(d)TerminationThis
				section shall not apply to periods after December 31, 2014, under rules similar
				to the rules of section 48(m) (as in effect on the day before the date of the
				enactment of the Revenue Reconciliation Act of
				1990).
						.
			(c)Conforming
			 amendments
				(1)Section
			 49(a)(1)(C) is amended by striking and at the end of clause
			 (iv), by striking the period at the end of clause (v) and inserting ,
			 and, and by adding after clause (v) the following new clause:
					
						(vi)the basis of any
				property which is part of a qualifying efficient industrial use water project
				under section
				48D.
						.
				(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 48B the following new item:
					
						
							Sec. 48D. Qualifying efficient industrial process water use
				project
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after January 1, 2011, under rules similar to the rules of section 48(m) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
			
